NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 2 and 4-8 have been found allowable over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “wherein a coating amount of the organic silicone compound in the first step is 0.1 mg or more and 1.0 mg or less per m2 of surface area calculated from the specific surface area (m2/g) of the aluminum nitride particle as determined by a BET method”.
The Toyo Aluminum reference teaches a coating amount of the organic silicone compound in the first step is 10 m2/g or less (0.01 m2/mg) per m2 of surface area calculated from the specific surface area (m2/g) of the aluminum nitride particle as determined by a BET method (page 2, ll. 47-50, 54-58, 72-75; page 3, ll. 84-87 of Toyo Aluminum). However, the coating amount taught by the Toyo Aluminum reference is approximately 1/10th the lowest value recited in Applicant’s claimed range.
For this reason, there is no obvious reason to modify the teachings of Toyo Aluminum and teach “wherein a coating amount of the organic silicone compound in the first step is 0.1 mg or more and 1.0 mg or less per m2 of surface area calculated from the specific surface area (m2/g) .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731